Exhibit 10.1 THIRD AMENDMENT TO LOAN AND SECURITY AGREEMENT THIS THIRDAMENDMENT TO LOAN AND SECURITY AGREEMENT (this “ Amendment ”) is entered into as of September 22, 2015 (for purposes hereof, the “ Third Amendment Effective Date ”), by and among HARVEST CAPITAL CREDIT CORPORATION , a Delaware corporation (“ Borrower ”), each of the financial institutions from time to time party hereto (individually each a “ Lender ” and collectively the “ Lenders ”) and PACIFIC WESTERN BANK (successor-by-merger to CapitalSource Bank), a California state-chartered bank and, as administrative, payment and collateral agent for itself, as a Lender, and for the other Lenders (together with its successors and assigns in such capacities, “ Agent ”). R E C I T A L S: WHEREAS, Borrower, Agent and the Lenders have entered into that certain Loan and Security Agreement, dated as of October 29, 2013, as amended by ( x ) that certain First Amendment to Loan and Security Agreement, dated as of December 30, 2013, and ( y ) that certain Second Amendment to Loan and Security Agreement, dated as of December 17, 2014 (as may be further amended, restated, supplemented or otherwise modified from time to time, the “ Loan Agreement ”), pursuant to which Agent and Lenders made certain financial accommodations to Borrower in a maximum principal amount of $55,000,000.00 (the “ Loan ”); WHEREAS, Borrower has notified Agent that on or about March 12, 2015, Equity Interests of Borrower held by JMP Securities LLC, an indirect wholly owned subsidiary of JMP Group, Inc., were transferred to JMP Investment Holdings LLC, a wholly owned subsidiary of JMP Group LLC (the “ Borrower Equity Transfer ”), in conjunction with a reorganization undertaken by Sponsor of its organizational structure (together with the Borrower Equity Transfer and each of the other transactions undertaken in conjunction therewith, for purposes hereof, collectively the “ Sponsor Reorganization ”); and WHEREAS, Borrower has requested, and Agent and Lenders hereby agree to, modify certain terms and provisions of the Loan Agreement to, among other things, reflect the Sponsor Reorganization and Borrower Equity Transfer, in each case on the terms and conditions set forth in this Amendment. NOW, THEREFORE , in consideration of the above-premises and other good and valuable consideration, the parties hereto covenant and agree as follows: 1.The foregoing recitals are incorporated herein by reference. 2.All capitalized terms used in this Amendment and not otherwise defined herein shall have the meaning ascribed thereto in the Loan Agreement (as amended hereby). 3.Amendments to Loan Agreement. (a)
